Citation Nr: 1520728	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-17 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased initial evaluation for paroxysmal atrial fibrillation, evaluated as non-compensable from October 1997, and as 60 percent disabling from October 2010.  


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 











INTRODUCTION

The Veteran served on active duty from September 1975 to September 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In a February 2014 written statement, the Veteran withdrew his hearing request.  Accordingly, the Veteran's hearing request has been withdrawn, and no further action is necessary.  See 38 C.F.R. § 20.704(e) (2014).

The Board further notes that, in addition to reviewing the Veteran's paper claims file, it has surveyed and considered the contents of his electronic VA file, to ensure a complete review of the evidence in this case.   

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The matter has a rather complex procedural history.  As indicated above, it comes before the Board from an August 2011 decision that assigned a 60 percent evaluation for the Veteran's heart disability, effective from August 2010, which was subsequently modified to an October 2010, effective date.  As the matter developed, it was narrowly focused on the proper effective date for the award of that 60 percent benefit.  As it happens however, the Veteran had an open claim for increase that dated from the initial February 1999 award of service connection when the Veteran was assigned a non-compensable evaluation, effective from October 1997.  It is the proper rating beginning from 1997 that the Veteran has consistently been arguing, and it is this issue the Board will take up.  However, additional development is indicated before this may be accomplished.  

In this regard, the Veteran reported that he has been treated for his paroxysmal atrial fibrillation since 1997, and it does not appear that all of the relevant records of treatment since that time have been sought.  This should be accomplished as indicated below.  

In addition to the foregoing, it is observed that the issue regarding the evaluation for the Veteran's paroxysmal atrial fibrillation was not the only matter addressed in the 1999 rating action.  That rating also established service connection for a respiratory disorder, and a left knee disability, and denied service connection for labyrinthitis, a psychiatric disorder, and disabilities of the left and right foot.  The Veteran expressed his disagreement with the ratings assigned and the denial of service connection in a December 1999 statement.  For reasons not obvious from the file, those matters were not addressed again until they were brought to the attention of the RO by the Veteran approximately 10 years later.  In January 2014, the RO established service connection for labyrinthitis and disabilities of the feet, effective from 1997, and at the same time issued a statement of the case concerning the ratings for the left knee, and respiratory disorder as well as the matter concerning service connection for psychiatric disability.  The Veteran does not appear to have perfected an appeal of these issues, by submitting a substantive appeal within 60 days of the statement of the case.  See 38 U.S.C.A. § 7105.  Therefore, those issues are not before the Board at this time.  

Under the circumstances described above, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names and addresses of his paroxysmal atrial fibrillation treatment providers who rendered treatment since 1997 including Stadt Krankenhaus Hanau, Kerckhoff Clinic, and St. Joseph/Candler Health Systems.  The records of this treatment not already associated with the file should be sought.   

2.  After undertaking any additional development as may become indicated, re-adjudicate the claim for an initial increased rating for paroxysmal atrial fibrillation. If any benefit sought on appeal remains denied, the Veteran should be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).
, however,

